Citation Nr: 0214887	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  97-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel








INTRODUCTION

The veteran had active service from December 1948 to February 
1969.

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1996 determination of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The RO granted entitlement to an increased evaluation of 20 
percent for lumbosacral strain.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.

In July 1998 the Board remanded the case to the RO for 
further development and adjudicative actions.

In June 2002 the RO affirmed the determination previously 
entered.

In June 2002 the RO also denied entitlement to service 
connection for degenerative disc disease of the lumbar spine 
including as secondary to the service-connected lumbosacral 
strain.  

In September 2002 the local representative, on behalf of the 
veteran, filed a notice of disagreement with the June 2002 RO 
denial of entitlement to service connection for degenerative 
disc disease of the lumbar spine.  

The Board notes that the RO has not yet issued a statement of 
the case.  Where there has been an initial RO adjudication of 
a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238 (1999).  This 
matter is further addressed below.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, by rating action dated in June 2002, the RO 
denied the veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
with mild spondylosis including as secondary to service-
connected lumbosacral strain.  In September 2002, the 
veteran's representative submitted a letter on his behalf 
expressing disagreement with the above denial.  See 38 C.F.R. 
§ 20.300 (2001).  The veteran has not been issued a statement 
of the case by the RO.

The CAVC has held that the RO's failure to issue a statement 
of the case is a procedural defect requiring a remand.  
Godfrey and Manlincon, supra (in circumstances where a notice 
of disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued). Therefore, 
the case will be remanded to the RO so that a statement of 
the case may be issued.

Additionally, the Board notes that the prepared and certified 
issue of entitlement to an increased evaluation for 
lumbosacral strain is 'inextricably intertwined" with the 
issue of entitlement to service connection for degenerative 
disc disease of the lumbar spine with mild spondylosis 
including as secondary to service-connected lumbosacral 
strain.  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
They were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2001)).

In this case, the service connection claim must be remanded 
because a statement of the case has not been issued, and such 
action takes place at the RO; additionally, the increased 
evaluation claim is "inextricably intertwined" with the 
service connection issue.  See Chairman's Memorandum 01-02-01 
(2002); Manlincon, Godfrey, supra.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should issue a statement of 
the case with regard to the issue of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine with mild spondylosis including as 
secondary to the service-connected 
disability of lumbosacral strain.  The 
veteran should be advised of the 
requisite time within which to file a 
substantive appeal if he wishes appellate 
review.  




3.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an increased 
evaluation for lumbosacral strain.

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the CAVC are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


